 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7        PAMELA A. BAUGHER,
                                                      NO. 4:17-CV-5190-TOR
 8                                 Plaintiff,
                                                      ORDER GRANTING STIPULATED
 9            v.                                      MOTION TO DISMISS

10        WASHINGTON STATE
          UNIVERSITY,
11
                                   Defendant.
12

13           BEFORE THE CO URT is the parties’ Stipulated Motion to Dismiss. ECF

14   No. 39. The motion was submitted for consideration without oral argument. The

15   Court has reviewed the file and the records contained therein and is fully informed.

16           The parties have stipulated that all Plaintiff’s claims are voluntarily

17   dismissed pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) with prejudice and with no

18   award of costs and/or attorney fees at either the trial level or on appeal.

19   //

20   //



          ORDER GRANTING STIPULATED MOTION TO DISMISS ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ stipulation, all

 3   claims against the Defendant are hereby DISMISSED with prejudice and without

 4   an award of costs or attorney’s fees to either party at either the trial level or on

 5   appeal.

 6         2. All pending motions are DENIED as moot and all hearings and trial

 7   dates are stricken from the Court’s calendar.

 8         The District Court Executive is hereby directed to enter this Order, enter

 9   judgment of Dismissal, furnish copies to the parties, and CLOSE the file.

10         DATED February 26, 2019.

11

12
                                      THOMAS O. RICE
13                             Chief United States District Judge

14

15

16

17

18

19

20




        ORDER GRANTING STIPULATED MOTION TO DISMISS ~ 2
